MEMORANDUM **
Because we review the BIA decision for substantial evidence, petitioners must show that the record compels the conclusion that they are eligible for asylum.1 They have failed to meet this burden. They have not shown that the abuse they suffered came at the hands of “the government or forces the government is either unable or unwilling to control.”2 They have also not demonstrated that all reasonable factfinders would conclude that the abuse they suffered rose to the level of persecution or gave rise to a well-founded fear of future persecution.3 Thus, the BIA determination that they are not eligible for asylum is supported by substantial evidence.
Because they have not shown a well-founded fear of future persecution, petitioners are necessarily ineligible for withholding of removal, which requires the higher showing that future persecution is more likely than not.4
Petitioners appear to have abandoned their Convention Against Torture claim. In any event, that claim fails, since they have not met their burden of showing “that it is more likely than not that [they] would be tortured if removed to the proposed country of removal.”5
PETITION FOR REVIEW DENIED.
NOONAN, Circuit Judge,
dissenting.
I respectfully dissent.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. See Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995).


. Ernesto Navas v. INS, 217 F.3d 646, 656 (9th Cir.2000).


. 8 U.S.C. §§ 1101 (a)(42)(A); 1158(b)(1).


. Ghaly, 58 F.3d at 1429.


. 8 C.F.R. § 208.16.